Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-6, 8-9, 11-16 & 18-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail from Neil Henderson (Reg. No. 47,359) on 2/10/2021.

The application has been amended as follows: 

Listing of Claims:
1. (Currently Amended) A method for adaptive traffic path management comprising:
	receiving at least one packet associated with a traffic flow;
	determining application parameters associated with the at least one packet;
	determining attributes correlated with the traffic flow associated with the at least one packet, wherein at least one attribute comprises a cost to an operator of the traffic flow path; 
	analyzing the application parameters and attributes to determine a current Network Address Translation (NAT) pool for the traffic flow and a current Border Gateway Protocol (BGP) path, wherein analyzing the parameters further comprises decapsulating a header of the at least one packet, wherein the header comprises a source IP or source port of a subscriber;
determining if a modified NAT is needed based on the NAT pool for the traffic flow;
	if a modified NAT is needed, modifying the NAT for the at least one packet associated with the traffic flow, to a new NAT associated with a different BGP path, having different path attributes than the current BGP path, wherein modifying the NAT comprises modifying the source IP or source port of the subscriber; and
	sending the at least one packet and the traffic flow associated with the at least one packet to a path associated with the modified NAT.

2. (Previously Presented) The method according to claim 1, wherein modifying the NAT comprises determining a source IP and a subnet of the at least one packet; and
manipulating the source IP address of the at least one packet to a source IP on a different subnet.

3. (Previously Presented) The method according to claim 2 wherein the source IP of the at least one packet is manipulated from a roaming IP address to a home IP address. 

4. (Previously Presented) The method according to claim 1, wherein modifying the NAT comprises manipulating a source port of the at least one packet.

5. (Previously Presented) The method according to claim 1 wherein determining attributes correlated with the traffic flow comprises determining attributes related to a subscriber associated with the traffic flow.

6. (Previously Presented) The method according to claim 1 wherein determining application parameters comprises performing deep packet inspection on the at least one packet.



8. (Previously Presented) The method according to claim 1 wherein determining attributes correlated with the traffic flow comprises determining whether there are any link failures in the traffic flow path. 

9. (Previously Presented) The method according to claim 1 further comprising:	
	storing the modified NAT data associated with the at least one packet; 
	receiving at least one other packet associated with the traffic flow; 
	retrieving the stored NAT data; and
	modifying the at least one other packet associated with the traffic flow based on the retrieved NAT data.

10. (Cancelled) 

11. (Currently Amended) A system for adaptive traffic path management comprising:
at least one processor connected to [[a]] at least one memory storing instructions executable by the at least one processor to implement a plurality of modules comprising:
	a traffic forwarding module configured to receive at least one packet associated with a traffic flow;
	an application recognition module configured to determine application parameters associated with the at least one packet, wherein determining the parameters further comprises decapsulating a header of the at least one packet, wherein the header comprises a source IP or source port of a subscriber;
	an attribute enrichment module configured to determine attributes correlated with the traffic flow associated with the at least one packet, wherein at least one attribute comprises a cost to an operator of the traffic flow path; 

	a NAT module configured to modify the NAT to a NAT associated with a different BGP, having different path attributes than the current BGP path, for the at least one packet associated with the traffic flow if a modified NAT is needed, wherein modifying the NAT comprises modifying the source IP or source port of the subscriber.

12. (Previously Presented) The system according to claim 11, wherein the NAT module is configured to determine a source IP and a subnet of the at least one packet; and manipulate the source IP address of the at least one packet to a source IP on a different subnet.

13. (Previously Presented) The system according to claim 12 wherein the source IP of the packet is manipulated from a roaming IP address to a home IP address. 

14. (Previously Presented) The system according to claim 11, wherein the NAT module is configured to manipulate a source port of the at least one packet. 

15. (Previously Presented) The system according to claim 11 wherein the attribute enrichment module is further configured to determine attributes related to a subscriber associated with the traffic flow.

16. (Previously Presented) The system according to claim 11 wherein the application recognition module is configured to perform deep packet inspection on the at least one packet.

17. (Cancelled)



19. (Previously Presented) The system according to claim 11 further comprising:	
	a memory component configured to store the modified NAT data associated with the at least one packet of the traffic flow; 
	the traffic forwarding module is configured to receive at least one other packet associated with the traffic flow; 
	a learning module is configured to retrieve the stored NAT data; and
	the NAT module is further configured to modify the at least one other packet associated with the traffic flow based on the retrieved NAT data.

20. (Cancelled)






Reason for Allowance
	
	The following is an examiner’s statement of reasons for allowance.

	Independent Claims 1 and 11 as amended distinguishes itself over the prior art due to the amended limitation in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable. 

Claims 1-6, 8-9, 11-16 & 18-19 are allowed based on the same reason(s).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                                                                                                                                                              Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449